DETAILED ACTION
This Office Action is in response to the communication filed on 05/19/2020. 
Claims 1-15 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-3, 7, 9-10, and 14 are objected to because of the following informalities: 
"each software container of said plurality" recited in claims 2-3, and 9-10 should read "each software container of said plurality of software containers."
"at least one of the following group:" recited in claims 7 and 14 should read "at least one of:"
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites "the software container," however it is unclear whether "the software container" refers to "a software container" recited in line 7 of claim 1, "a single software container" recited in line 8 of claim 1, or some other software container. For the purpose of examination, "the software container" has been interpreted as referring to any software container. Claims 8, and 11 also have similar issues. 
It is unclear what "the communication protocol" as recited in last line of claim 1 refers to, there is insufficient antecedent basis for this limitation. For the purpose of examination, "the communication protocol" has been interpreted as referring to any communication protocol. Claims 8, and 11 also have similar issues.
Claim 15 recites "A host device embedding a secure element device according to claim 8," however, no transitional phrases, such as, "comprising" are found in the claim. It is unclear what element, if any, is recited in the body of the 
Dependent claims are also rejected for inheriting the deficiencies of the independent claims from which they depend on.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taveau et al. (US 2013/0060959).
Claim 1, Taveau teaches: 
A method for managing a secure element comprising a plurality of software containers and an operating system, said operating system being configured to handle a set of communication protocols with external entities, (e.g. fig. 1, [0018], "Mobile device 104 may include a secure elements broker 140. Secure elements broker 140 may be implemented, for example, as a process executing on mobile device 104 and may, for example, be physically embodied as computer readable and executable instructions stored in a memory of mobile device 104. Secure elements broker 140 may be considered as a logical technology with the ability to use existing hardware components and functions (e.g., low-level drivers). To do so, it may be an underlying component to an existing application (e.g. wallet 142) or integrated at the operating system (OS) level (e.g., Android). In some instances, it may be possible for specific devices to have the secure elements broker 140 be executed from a secure OS launched at boot up time in parallel with unsecure normal OS operations" [0019], "The secure elements broker 140 internal logic may allow for the creation of containers (e.g., C1, C2, C3 shown in FIG. 1) that may provide an area to store a list or lists 144 of applications executed from 
wherein the operating system accesses a pairing data comprising a description of an association between each communication protocol of said set and a software container belonging to the plurality of software containers, each of said communication protocols being associated with a single software container, and wherein upon receipt of a message from one of said external 
Claim 2, Taveau teaches:
wherein each software container of said plurality comprises a file which is targeted by said external entities by means of a common identifier. (e.g. [0012], [0022], [0028])
Claim 3, Taveau teaches:
wherein each software container of said plurality comprises a root file which is targeted by said external entities by means of a common identifier. (e.g. [0012], [0022], [0028])

wherein the operating system uses the pairing data to route the message only in case the message targets said common identifier. (e.g. [0012], [0019], [0022], [0028])
Claim 6, Taveau teaches:
wherein the secure element is an embedded secure element, an integrated secure element, a secure enclave, a smart card or a Machine-To-Machine device. (e.g. [0005], [0016], [0018])
Claim 8, Taveau teaches:
A secure element comprising a plurality of software containers and an operating system, said operating system being configured to handle a set of communication protocols with external entities, (e.g. fig. 1, [0018], "Mobile device 104 may include a secure elements broker 140. Secure elements broker 140 may be implemented, for example, as a process executing on mobile device 104 and may, for example, be physically embodied as computer readable and executable instructions stored in a memory of mobile device 104. Secure elements broker 140 may be considered as a logical technology with the ability to use existing hardware components and functions (e.g., low-level drivers). To do so, it may be an underlying component to an existing application (e.g. wallet 142) 
wherein the operating system comprises a pairing data comprising a description of an association between each communication protocol of said set and a software container belonging to the plurality of software containers, each of said communication protocols being associated with a single software container, and wherein the operating system comprises a routing agent configured to, upon receipt of a message from one of said external entities, route the message to the software container which is declared in the pairing data as being associated with the communication protocol used to convey the message. (e.g. figs. 1-3, [0025], "In the reader initiated case (e.g., call initiated from reader device 106), whatever the communication trigger is, the reader may talk "light" (e.g., provide information for establishing a connection or link) to the secure elements broker 140…and deliver the proper request to the secure elements broker 140. For example, reader 106 may provide information to mobile device 104 that "I am a reader in NFC CE mode and I want to complete a PayPal transaction with security validation." A next step for the secure elements broker 140 may be to "check" against its known list of containers (e.g., C1, C2, C3 shown in FIG. 1) as to the location of the PayPal app that will be able to complete the 

Claim 10, this claim is directed to a secure element containing similar limitations as recited in claim 3 and is rejected for similar rationale.
Claim 11, this claim is directed to a secure element containing similar limitations as recited in claim 4 and is rejected for similar rationale.
Claim 13, this claim is directed to a secure element containing similar limitations as recited in claim 6 and is rejected for similar rationale.
Claim 15, Taveau teaches:
A host device embedding a secure element device according to claim 8. (e.g. fig. 1, [0015]-[0018])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Taveau et al. (US 2013/0060959) in view of Kim et al. (US 2018/0249322).
Claim 5, Taveau teaches wherein the plurality of software containers comprises both a security domain compliant with GlobalPlatform Card Specification standard and a Telecom profile compliant with GSMA Technical Specification standard (e.g. [0005], [0016]-[0017], [0029], [0039]) and does not appear to explicitly teach but Kim teaches: 
SGP .22 RSP. (e.g. [0045])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Kim into the invention of Taveau, and the motivation for such an implementation would be for the purpose of allowing a secure element to store a plurality of profiles and providing a service associated with the plurality of profiles (Kim [0045]).
Claim 12, this claim is directed to a secure element containing similar limitations as recited in claim 5 and is rejected for similar rationale.
Claims 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Taveau et al. (US 2013/0060959) in view of Boudou et al. (US 2008/0163352).
Claim 7, Taveau teaches wherein the set of communication protocols comprises at least one of the following group: SWP contactless type A, SWP contactless type B, APDU Gate or SPI (e.g. [0017], [0019]) and does not appear to explicitly teach but Boudou teaches: 
T=0 or T=1 as defined by ETSI IS07816-3. (e.g. [0093])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Boudou into the invention of Taveau, and the motivation for such an implementation would be for the purpose of assuring the exchange between the a smart card and a terminal and detecting and as needed correcting transmission errors (Boudou [0093]).
Claim 14, this claim is directed to a secure element containing similar limitations as recited in claim 7 and is rejected for similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 9,531,831 discloses processes for multi-active profiles-.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIE C. LIN/Primary Examiner, Art Unit 2436